KAREN LeCRAFT HENDERSON,
Circuit Judge, dissenting:
On April 1,1985 Vulcan Arbor Hill Corporation (developer) signed a Legally Binding Commitment (LBC) agreeing “to comply with the provisions of the Davis-Bacon Act.” JA 144. The Davis Bacon Act (Davis Bacon) “guaranteed to workers on federal construction projects a minimum wage based on locally prevailing wage rates.” Building & Constr. Trades’ Dep’t, AFL-CIO v. Donovan, 712 F.2d 611, 613 (D.C.Cir.1983); see 40 U.S.C. § 276a. The majority concludes that “the language of [the] contract” unambiguously commits the developer to pay prevailing wages and therefore does “not consider extrinsic evidence of the parties’ intent.” Maj.Op. at 1117 (citing American Postal Workers Union v. United States Postal Serrv., 940 F.2d 704, 707-08 (D.C.Cir.1991)). Because I believe the contract issue cannot be decided on this record, I would remand for further proceedings to consider the contracting parties’ intent. Unless the developer contracted to pay prevailing wages, I would hold the developer exempt from Davis Bacon’s prevailing wage requirement under section 110 of the Housing and Community Development Act. See 42 U.S.C. § 5310(a).
I. The Contract Issue
A. Interpreting Provisions of Multi-Document Contract: Three Steps
We must interpret a contract provision so that it “is consistent with the contract as a whole,” BWX Elecs., Inc. v. Control Data Corp., 929 F.2d 707, 711 (D.C.Cir.1991) (“It is a fundamental tenet of contract interpretation that a contract provision should be interpreted, where possible, as consistent with the contract as a whole.”); Cruden v. Bank of N.Y., 957 F.2d 961, 976 (2d Cir.1992) (“[T]he entire contract must be considered, and all parts of it reconciled, if possible, in order to avoid an inconsistency.”); 24 Corbin, Con*1121tracts § 549 (1963) (“the terms of a contract are to be interpreted and their legal effects determined as a whole”); the goal is to determine what the parties intended a provision to mean. See Davis v. Chevy Chase Fin. Ltd., 667 F.2d 160, 169 (D.C.Cir.1981). If the contract consists of more than one document, the court conducts a three-step inquiry.

Step One

Parties to a contract can include more than one document in their agreement. Cansarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 572 (2d Cir.1993) (“Under New York law a written contract may be formed from more than one writing.”); Friedman v. Manfuso, 620 F.Supp. 109, 117 (D.D.C.1985) (“ ‘Where several instruments, executed contemporaneously or at different times, pertain to the same transaction, they will be read together although they do not expressly refer to each other.’”) (quoting 17A C.J.S. Contracts § 298 (1963)); 24 Corbin, Contracts § 549 (1963) (“In many cases ... the terms of agreement may be expressed in two or more separate documents.”). They may also decide to exclude specific documents. Friedman, 620 F.Supp. at 117 (“If documents are in fact independent, they may not be considered together even though they involve the same parties or the same subject matter.”). To determine which documents the parties intended to include in their contract, one authority suggests asking “if the parties assented to all the promises as a whole, so that there would have been no bargain whatever if any promise or set of promises had been stricken.” Commander Oil v. Advance Food Serv. Equip., 991 F.2d 49, 53 (2d Cir.1993) (quoting 6 Williston, Contracts § 863 (1979)). The court also considers whether the separate documents involve the same subject matter, the same parties, the same date of signing and whether the documents refer to each other. See, e.g., Greene’s Ready Mixed Concrete Co. v. Fullmore Pac. Assocs. Ltd. Partnership., 808 F.Supp. 307, 310 (S.D.N.Y.1992).

Step Two

Once the relevant documents are assembled, the court considers the meaning of the contract provision in dispute. Interpreting the contract “as a whole” often allows us to easily reject alternative interpretations of the provision. See, e.g., BWX Elecs., Inc., 929 F.2d at 711 (declining to interpret contract provision to forbid seller from negotiating with other potential buyers of building before certain date even though contract provided “[sjeller agrees to negotiate exclusively and in good faith with [bjuyer” before certain date because the “reading ... is flatly inconsistent with the rest of’ contract). Language which appears in one provision to be “susceptible to only one meaning” can mean something different when other contract documents are considered. See, e.g., United States v. ITT Continental Baking Co., 420 U.S. 223, 233, 95 S.Ct. 926, 932-937, 43 L.Ed.2d 148 (1975) (rejecting “literal” argument that “acquiring” as used in consent decree “unambiguously refers only to the initial transaction” because “other documents expressly incorporated in the decree” used “acquiring” to include more than initial transaction); Commander Oil v. Advance Food Serv. Equip., 991 F.2d 49 (2d Cir.1993) (discussed below); cf. Davis v. Chevy Chase Fin. Ltd., 667 F.2d 160, 170 (D.C.Cir.1981) (conflicting provisions in single document create ambiguity).

Step Three

If the relevant documents make an otherwise “wholly unambiguous” clause “susceptible” to more than one “reasonable interpretation,” the court allows the contracting parties to offer extrinsic evidence of their intent. Davis, 667 F.2d at 171; Cansarc Corp., 996 F.2d at 573; Wards Co., Inc. v. Stamford Ridgeway Assocs., 761 F.2d 117, 120 (2d Cir.1985) (“[T]he non-moving party has a right to present extrinsic evidence” “where text of an agreement reasonably allows for varying interpretations.”); Wilson & Sons Heating & Plumbing v. NLRB, 971 F.2d 758, 761 (D.C.Cir.1992) (“[I]n light of the linguistic ambiguity we press on to examine the extrinsic evidence”). If both parties offer “ ‘fairly reasonable’ ” but different interpretations of a contract, “a material issue exists concerning the parties’ intent.” Wards Co. Inc., 761 F.2d at 120. We have summarized this step as follows: “However the test for determining the clarity of contract terms is *1122formulated, the core notion is clear: summary judgment on a contract is appropriate only when the relevant provisions are so straightforward that they can be read in but one way.” Davis, 667 F.2d at 169-70.

An Example

In Commander Oil v. Advance Food Serv. Equip., 991 F.2d 49 (2d Cir.1993), the court applied the three-step inquiry to a multiple document contract. The case involved an asset purchase agreement and a lease. The purchase agreement provided that the purchaser of the facility was responsible for “[a]ll other litigation occurring from and after the date of the [ajgreement.” Id. at 50. The lease stated that the lessee was not responsible for “pre-transfer on-site [environmental] contamination.” Id. at 51. After the seller was sued for environmental response costs arising from pre-transfer damage alleged to have been caused by the facility’s waste, the seller impleaded the purchaser, arguing that the suit constituted post-agreement “other litigation” within the indemnification provision of the asset purchase agreement. Id. The purchaser argued that the indemnification provision of the lease, limiting its responsibility for environmental damage to post-transfer contamination, controlled. Id. The district court granted summary judgment to the purchaser but the Second Circuit reversed.
Applying New York law, the Second Circuit interpreted the purchase agreement in light of the lease. First, the court noted that the two documents expressly referenced each other. The lease and the asset purchase agreement were signed at the same time and by the same parties; the court noted, however, that contemporaneous signing was not required. The assets were located on the leased property so the two documents involved the same subject matter. The court concluded that “the two transactions were intertwined”: “Each depended on the other; neither stood alone.” Commander Oil, 991 F.2d at 53. It concluded that the purchase agreement and the lease comprised a single contract and therefore should be interpreted together.
Next, the court found the asset purchase agreement’s “all litigation” indemnification clause ambiguous. Commander Oil, 991 F.2d at 55. It acknowledged that the clause “could be read to extend indemnification coverage” but found that the lease contained “certain provisions which could be read to restrict coverage.” Id. at 54. The court concluded that “the language of the indemnification provisions in the Asset Purchase Agreement when read in connection with the Lease is ambiguous as a matter of law.” Id. at 55. Finally, to resolve the ambiguity, the court held that extrinsic evidence “bearing on the intent of the parties as to [the purchaser’s] obligation to. defend and indemnify” must be examined. Id. Accordingly, the court reversed the grant of summary judgment and remanded for further proceedings.
B. Relevant Facts
Because the majority construes only the Legally Binding Commitment, its marshaling of the facts leaves some gaps. The gaps relate both to the documents that, as discussed below, comprise the contract and to the extrinsic evidence.

Grant Process

Under the Housing and Community Development Act of 1974, 42 U.S.C. §§ 5301 et seq., Congress has authorized “urban development action grants [UDAGs] to cities and urban counties which are experiencing severe economic distress to help stimulate economic development activity needed to aid in economic recovery.” 42 U.S.C. § 5318(a). A city or county of any size may apply for a UDAG provided it has “demonstrated results in providing housing ... and employment for low- and moderate-income persons.” Id. § 5318(b). Each applicant must also show “economic distress” as determined by “factors such as the age of housing; the extent of poverty; the extent of population lag; growth of per capita income; and, the extent of unemployment, job lag, or surplus labor.” Id. The Department of Housing and Urban Development (HUD), the federal agency responsible for administering the UDAG program, finances a grant application based on “the comparative degree of economic distress among applicants,” the “comparative degree of economic deterioration” and “the extent to which the grant will stimulate economic re-*1123eovery by leveraging private investment.” Id. § 5318(d); see 24 C.F.R. § 570.459(b).
Before receiving UDAG funds, an application must win both “preliminary” and “final” approval from HUD. Considering the statutory factors, HUD decides whether to grant an application “preliminary approval.” 24 C.F.R. § 570.460(c)(1). Preliminary approval, however, is only the “first step” to receipt of UDAG funds.1 Receipt first requires the execution of at least two separate documents: (1) the UDAG agreement (Grant Agreement) between HUD and the grant recipient and (2) the Legally Binding Commitment(s) (LBC) between the grant recipient and the private sector (including the developer). § 570.461(b) (“[D]rawdown of grant funds is conditioned upon the written acceptance by HUD of the legally binding commitment as specified in the grant agreement.”). Once HUD and the recipient execute the Grant Agreement, which spells out the responsibilities of all of the participating parties, including the responsibilities of the private sector developer contained in the LBC, preliminary approval is “finalized.” Preliminary approval ripens into final approval when HUD approves the LBC. Id. (“Preliminary approval does not become final until legally binding commitments between the recipient and the private and public participating parties have been submitted and approved by HUD.”) See City of Kansas City, Mo. v. HUD, 923 F.2d 188, 189 (D.C.Cir.1991) (“Final [UDAG] grant approval and actual disbursement of grant funds are conditioned on the submission and acceptance of these legally binding commitments.”). Grant funds are released in stages as the recipient adheres to the Grant Agreement’s schedule. § 570.461(d) (“[G]rant funding shall be conditioned upon the performance of the recipient in meeting the schedule set forth in its grant agreement.”).

Three Documents

The City of Albany (City or Albany) applied for a $3.5 million UDAG to help rehabilitate residential properties in Albany’s Arbor Hill neighborhood. Pursuant to the Arbor Hill proposal, the. City agreed to transfer the UDAG funds to the Albany Local Development Corporation (ALDC), a non-profit agency established for the grant, which agreed to lend the money to the developer. JA 123. The Albany Urban Renewal Agency (AURA) administered the grant for the City. Each stage of the UDAG application-to-receipt process has produced a relevant document.
1. Application: September 20, 1984 Letter
In a letter dated September 20, 1984 from Mark Simmons, the developer’s president, to William Seedyke, the Washington HUD official who reviewed Albany’s grant application, the developer “aeeept[ed] the terms of the UDAG Loan.” September Letter, JA 508. After summarizing the terms of the Arbor Hill proposal, the letter states in the final sentence: “Developer acknowledges that with the guidance of the Buffalo area office of the U.S. Dept. of Housing and Urban Development [HUD Buffalo Office] that if Davis-Bacon is required by the area office, such wages will be paid by the developer.” JA 510 (emphasis added). The letter makes no other mention of wage rates.
2. Preliminary Approval: Grant Agreement
The City’s UDAG application was successful. On October 4, 1984 HUD gave preliminary approval to the application. JA 98. HUD and the City executed the Grant Agreement on December 27, 1984. JA 98.
*1124The Grant Agreement expressly incorporates the September Letter as a rider thereto. The rider lists the documents contained in the City’s application, including the September Letter. JA 120. In Article X of the Agreement HUD expressly relies on the City’s and, more importantly, the developer’s “representations” and “commitments.”2 The developer’s only “representations” and “commitments” of record are those set forth in the September Letter. The Grant Agreement itself makes no mention of the Davis Bacon Act or wage rates. Accordingly, as of December 27, 1984 the participating parties’ only representation regarding the applicability of the Davis Bacon prevailing wage requirement is the September Letter which commits the developer to pay prevailing wages if required by the HUD Buffalo Office.
3. Final Approval: Legally Binding Commitment
In accordance with HUD regulations and the Grant Agreement, JA 106, on April 1, 1985 the City entered into a “legally binding commitment” with the ALDC and the developer. JA 141-44. Most of the LBC addresses the mortgage agreements governing the project. Id. It also contains two references relevant to our inquiry. First, it contains the provision that the majority finds determinative of the appeal: “Arbor Hill Associates agrees that it will require its Construction Manager and those parties who are its prime and sub-contractors to comply with the provisions of the Davis-Bacon Act.” JA 144 (emphasis added). Second, the LBC expressly incorporates the Grant Agreement, and, with it, the September Letter.3

Extrinsic Evidence

The record contains other evidence that the developer did not, by signing the LBC, intend to commit unconditionally to pay prevailing wages. On June 21, 1985 the developer signed a construction contract with its contractor, Barry, Bette & Led Duke Residential, Inc., which required the contractor to pay Davis Bacon prevailing wages “if applicable.” JA 739. After signing the LBC, Simmons continued to seek the statutory exemption in a series of letters “communicating increasing urgency.” Maj. Op. at 1113; see August 22, 1985 letter, JA 710 (“We ... are in a rather peculiar position since we do not yet know if Davis-Bacon wage standards apply to our project.”). On August 30,1985 the HUD Buffalo Office granted the developer the section 110 exemption, JA 174, and construction proceeded with wages being paid below those “prevailing,” apparently without objection from the City or from ALDC.4
The majority places great, even critical, weight on a February 7, 1985 letter (Febru*1125ary Letter) from the Director of Labor Relations of the HUD Buffalo Office to AURA. Three months earlier, in November 1984, soon after HUD had given preliminary approval to Albany’s UDAG application, the HUD Buffalo Office requested, apparently at the developer’s urging, a “wage determination” from the Department of Labor (DOL). JA 464. One day after the Grant Agreement was signed, the DOL issued a wage decision applying prevailing wages to the Arbor Hill project. JA 464; see also JA 442. On February 7, 1985 the HUD Buffalo Office sent AURA a copy of the DOL wage decision with instructions to incorporate it into contract specifications for prospective bidders. JA 468.
The majority concludes from the February Letter that the developer then knew that the Buffalo Office intended to enforce Davis Bacon wages. Maj. Op. at 1113 (“This letter put Arbor Hill [the developer] on notice that the Department of Labor believed Davis Bacon wages applied, and that HUD’s Buffalo Office intended to enforce the application of Davis Bacon.”). Its conclusion rests on an inference made against the developer although, as earlier noted, at this stage the developer is entitled to have factual inferences resolved in its favor. See Fed.R.Civ.P. 56(c). The inference is that the parties to the LBC interpreted the February Letter to mean that “HUD’s Buffalo Office intended to enforce the application of Davis-Bacon.” Maj. Op. at 1113 (emphasis added).5 The February Letter indicates that the HUD Buffalo Office considered the wage determination to be DOL’s decision to apply Davis Bacon wages. See JA 463. On the other hand, HUD’s subsequent granting of the statutory exemption (in September) easts doubt on the majority’s interpretation of the February Letter as manifesting HUD’s intent to abandon any effort to apply the section 110 exemption. See JA 174. It may well be, as the developer contends, App. Br. at 12 n. 13, that HUD and ALDC and perhaps even AURA, like the developer, considered the February Letter' “informational.” Again, at the summary judgment stage, the facts and inferences are to be construed in the developer’s favor.6
C. Interpreting Legally Binding Commitment: Applying Three Steps
Under New York contract law, it is beyond dispute that the Grant Agreement and the Legally Binding Commitment form a single contract.7 Although signed several months apart and, in part, by different parties, the latter expressly incorporates the former and they both cover the sanie subject matter. More important, the “two are intertwined ... one would not exist without the other.” Commander Oil v. Advance Food Serv. Equip., 991 F.2d 49, 53 (2d Cir.1993). The Grant Agreement contains the “representation” that, the City and the developer will *1126“enter into legally binding commitments” and the LBC constitutes the fulfillment of that representation. See 6 Williston, Contracts § 863 (“[T]he terms of agreement may be expressed in two or more separate documents, some of them containing promises and statements as to their agreed consideration, and others, such as deeds, mortgages and trust indentures, being performances agreed on rather than a statement of terms to be performed ... these documents should be interpreted together”). Accordingly, the otherwise “unambiguous” Davis Bacon language contained in the LBC must be read together with the Grant Agreement because the two documents together formed the contract.8
The contract’s two Davis Bacon provisions appear to conflict. While, read alone, the LBC language “comply with ... Davis-Bacon” unconditionally requires the developer to pay prevailing wages, the LBC also incorporates the September Letter, via the Grant Agreement, stating “if Davis Bacon is required by the area office, such wages will be paid by the developer.” This provision makes the developer’s agreement to pay prevailing wages depend on the decision of the HUD Buffalo Office.
Reading the contract “as a whole,” I cannot but conclude that the LBC’s “comply with the provisions of the Davis-Bacon Act” language is ambiguous. Like the seller in Commander Oil, the majority seizes on one broad phrase in one document. (Compare “[a]ll other litigation” with “comply with ... Davis-Bacon”). Like the Commander Oil court, however, I believe that language in another document that is part of the contract makes the otherwise unambiguous phrase ambiguous and thus requires resort to extrinsic evidence. The contract’s “if Davis-Bacon is required” language read together with its “comply with ... Davis-Bacon” language may commit the developer to prevailing wages only if the HUD area office so required. On this reading, “comply with ... Davis-Bacon” means “comply with the Buffalo Office’s Davis-Bacon. decision.” It therefore takes far less than “contorted semantic[s],” see Wards Co., Inc., 761 F.2d at 120, to claim that it is not “wholly unambiguous” whether the developer agreed unconditionally to pay prevailing wages.9
Because “the relevant provisions” are not “so straightforward that they can be read in but one way,” summary judgment based solely on the contract provisions is inappropriate. Davis, 667 F.2d at 170. Nevertheless, the record contains too many gaps to grant summary judgment in favor of the developer. Accordingly, I would remand the case to the district court for farther proceedings on the contract issue.
II. The Statutory Exemption
Remand is necessary because, in my opinion, without a contractual commitment, the developer is exempt from the Davis Bacon prevailing wage requirement. At the time of the Arbor Hill proposal, Section 110 of the Housing and Community Development Act (section 110) exempted a residential rehabilitation project from the prevailing wage requirement if the “property” to be rehabilitated “is designed for residential use” by fewer than eight families.10 Because each property *1127in the Arbor Hill rehabilitation project was designed for residential use by fewer than eight families, the developer is exempt from paying prevailing wages.
If Congress answers “the precise question at issue, that intention is the law and must be given effect.” Chevron, 467 U.S. 887, 843 n. 9, 104 S.Ct. 2778, 2781 n. 9. To apply the Chevron “step one” test we first describe “the precise question at issue” and then, “having studied the statutory text,” id, decide whether Congress answered the question. See Alabama Power Co. v. U.S.E.P.A., 40 F.8d 450, 454 (D.C.Cir.1994) (“Our primary inquiry is whether Congress has directly spoken to the question.”) If Congress has answered the very question at issue, “that is the end of the matter.” Chevron, 467 U.S. at 842, 104 S.Ct. at 2781.
The pre-1988 version of section 110 exempts from the prevailing wage requirement a project involving “the rehabilitation of residential property” unless the property is “designed for residential use for eight or more families.” 42 U.S.C. § 5310(a). The issue is whether a developer who, acting under a UDA6, rehabilitates multiple residential properties, none of which is designed for use by more than seven families, must pay prevailing wages. The Wage Appeals Board, rejecting HUD’s contrary interpretation, held that section 110 did not exempt the developer from paying prevailing wages.11
DOL’s statutory interpretation relied on two conclusions. First, without explanation, DOL’s Wage Appeals Board announced that the language of section 110 is “ambiguous.”12 JA 650. After asserting ambiguity, the Board voiced its concern that, if the developer were exempt from paying union wages, “one rehabilitation contract for $1,000,000 covering many residential buildings on a one owner tract of land ... connected by walks, enclosed by a fence and [ ] served by private roads and common recreational facilities such as clubhouse, swimming pool, tennis courts and play ground [would also be exempt from] Davis-Bacon wage rates.” Id. DOL then interpreted section 110 so that both the developer and the hypothetical complex would have to pay union wages.13
I am convinced that both DOL conclusions are wrong. First, and most significantly, section 110 is not ambiguous.14 I find it impossible to read section . 110 other than to *1128express the clear Congressional intent to base the exemption on the “design[ed] use” of the “property.” The Arbor Hill “rehabilitation of residential property” rehabilitates eighty-two separate properties none of which is “designed for residential use for eight or more families.”15 In light of the “unmistakable conclusion that Congress had an intention on the precise question at issue,” Chevron, 467 U.S. at 843 n. 9, 104 S.Ct. at 2781, 1 believe the developer is exempt from the prevailing wage requirement: that is “the end of our inquiry.” See Liberty Maritime Corp. v. United States, 928 F.2d 413, 420 (D.C.Cir.1991) (Buckley, J., concurring).
Moreover, even though the proviso’s clear text exempts the developer from paying prevailing wages, the statute would not similarly exempt DOL’s hypothetical complex. If the residential property to be rehabilitated is designed as a complex, the “property” is then designed for residential use for eight or more families and the rehabilitation project would not be entitled to the section 110 exemption.
Conclusion
When contracting parties become litigating parties, the role of the court is to give effect to the parties’ intent as evidenced, if possible, by the text they agreed to. It plays a similar role when interpreting statutory text. See Alabama Power, 40 F.3d at 454, quoting Chevron, 467 U.S. at 842-43, 104 S.Ct. at 2781-82 (“ ‘If the intent of Congress is clear, that is the end of the matter.’ ”). Additionally, the court must consider the entire document, be it a contract or a statute. See Alabama Power, 40 F.3d at 455 (“Statutory text is to be interpreted to give consistent and harmonious effect to each of its provisions.”) This case illustrates the difference between contractual ambiguity and statutory clarity.
Because interpreting the “whole” contract renders the Davis Bacon language in the Legally Binding Commitment ambiguous, the district court must consider extrinsic evidence of the parties’ intent. Accordingly, I would remand to the district court to resolve whether the parties intended the Legally Binding Commitment to preclude the developer from seeking an exemption from the Davis Bacon prevailing wage requirement under section 110. On the other hand, section 110 is not “ambiguous” because the text plainly states “property,” not “an aggregation of properties,” and no “property” was designed to be used as a residence for eight or more families. If the parties did not otherwise agree by contract to preclude the developer from seeking a section 110 exemption, I would hold the developer exempt from the Davis Bacon Act.
Accordingly, I dissent.

. HUD’s implementing regulations provide in part:
Preliminary approval constitutes the first step in a process which may result in a signed grant agreement between the recipient and HUD and legally binding commitments between the recipient and the private sector. The terms of the preliminary approval are not finalized until the recipient and HUD have executed a grant agreement setting forth the terms and conditions of the approved project and the responsibilities of all participating parties. Preliminary approval does not become final until legally binding commitments between the recipient and the private and public participating parties have been submitted and approved by HUD. Release of grant funds is contingent upon the recipient's meeting each and every condition set forth in the grant agreement.
24 C.F.R. § 570.460(c)(5).


. Article X states in pertinent part:
In selecting the Recipient for the award of this grant, the Secretary has relied, in material part, upon the representations of the Recipient and Participating Parties that the Recipient and the Participating Parties (i) will carry out certain activities connected with the Project; (ii) will complete those activities; (iii) have, or will have, the financial capability to assure the carrying out of these activities to their completion and (iv) will invest, or cause to be invested, a specific value amount in the Project. The Secretary has also relied upon the Recipient and Participating Parties' representations that such participating Parties will, prior to any use of grant funds for the Project, enter into legally binding agreements evidencing the commitments which were so relied upon by the Secretary.
JA 112 (emphasis added).


. The Grant Agreement provides in part: "the parties hereby agree to be bound by the terms of the UDAG Agreement ... and the parties incorporate said UDAG Agreement into this commitment by reference.” JA 141.


.Affidavits opposing DOL's summary judgment motion also indicate that the parties to the LBC did not intend that the developer be unconditionally committed to pay prevailing wages. Simmons’s affidavit declares: “When I signed the Legally Binding Commitment (LBC) between Vulcan and the City of Albany, it was understood and agreed to by Vulcan and the City that I would apply for the Exemption from Davis Bacon.” JA 740. An affidavit from an ALDC employee states: "At the time of the execution of the LBC by the parties, it was understood by the ALDC that the Developer was intending to attempt to secure an exemption from Davis-Bacon provisions.” JA 790. At the summary judgment stage, the non-movant’s affidavits, even if self-serving, must be considered. See Davis, 667 F.2d at 169 ("When reviewing a grant of summary judgment, we are, of course, obliged to view the record in the light most favorable to the party opposing the motion and to resolve all questions of inference in favor of that party.”).


.It is far from clear when or how the developer learned of the February Letter. The majority implies that the developer received a copy of the wage determination in February. See Maj. Op. at 1118 ("[i]n February, Arbor Hill, through the Albany Renewal Agency, was sent a letter”) (emphasis added). But the February Letter is addressed to AURA and does not show copies to the developer or to ALDC. JA 463. (“Please furnish your architect/engineer a copy of this letter- and the wage decision.”). From Simmons’s affidavit we know that he was probably aware of the February Letter before April 1st, the date the LBC was signed. JA 739. (“Prior to signing the Legally Binding Commitment, the request for wage determination was informational in nature.”); cf. JA 76 ("Both the developer and the prime contractor were provided a copy of the wage determination at the preconstruction conference on April 3, 1985.”). At that point, however, Simmons believed it to be "informational” only. JA 739.


. A comparison of the extrinsic evidence here with the evidence in Woodside Village v. Department of Labor, 611 F.2d 312 (9th Cir.1980), reveals why Woodside provides the majority opinion litde support. In Woodside, the developer signed both a construction contract and a mortgage contract promising to pay prevailing wages. Id. at 314. In addition, the developer submitted payroll reports to HUD maintaining, inaccurately, that he was paying prevailing wages. The court agreed with the DOL decision, “based on comprehensive findings,” that the developer "voluntarily and knowingly agreed to perform the contract in conformity with” the Act. Id. at 315-16.


. The Grant Agreement, incorporated in the LBC, provides that: "provisions of this Grant Agreement shall be governed, by and construed in accordance with the laws of the Recipient’s State.” JA 117.


. The application (including the September Letter) was expressly made part of the grant contract. See Grant Agreement Article I ("This agreement shall consist of this Grant Agreement and the Application.") JA 101 (emphasis added); Article II (“In consideration of the various obligations undertaken by the Recipient pursuant to this Grant Agreement, and in consideration of the obligations to be undertaken by Participating Parties, as represented by the Recipient in the Application, the Secretary agrees ... to provide the Recipient with grant funds.”) JA 102 (emphasis added).


. The majority agrees that the LBC incorporates the Grant Agreement containing the September Letter’s "contradictory statement." Maj.Op. at 1117 n. 9. Nevertheless, the majority concludes that "the absolutely clear language in the LBC would have to be bent totally out of shape to bring it into accord with the language of the September Letter.” Id. (emphasis added). As already noted, one legitimate reading of the LBC's “comply with ... Davis-Bacon provision” is that it commits Arbor Hill to "comply with the Buffalo Office's Davis-Bacon decision.” The majority provides not a single reason for rejecting this reading of the LBC.


.Section 110(a) then provided:
All laborers and mechanics employed by contractors or subcontractors in the performance of construction work financed in whole or in *1127part with assistance received under this chapter shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with the Davis-Bacon Act, as amended (40 U.S.C. 276a-5); Provided that this section shall apply to the rehabilitation of residential property only if such property is designed for residential use for eight or more families. The Secretary of Labor shall have, with respect to such labor standards, the authority and functions set forth in Reorganization Plan Number 14 of 1950 (15 Fed.Reg. 3176; 64 Stat. 1267) and section 276c of Title 40.
Housing and Community Development Act of 1974, Pub.L. No. 93-383, § 110, 88 Stat. 633, 649 (1974) (emphasis added). In 1988, Congress amended section 110, replacing "is designed for residential use for eight or more families" with "contains not less than 8 units.” Pub.L. No. 100-242, § 523 (1988); see 42 U.S.C. § 5310.


.In the DOL administrative proceedings, JA 551, HUD argued that DOL’s interpretation of the statute was wrong. Nevertheless, HUD took the position that it must enforce the DOL decision, apparently relying on section 110's reference to Reorganization Plan Number 14 of 1950. To that end, HUD directed the City to "cause the withholding of $700,000 from Vulcan’s 3.5 million dollar UDAG for possible back wages.” JA 643. As the Supreme Court has noted, however, the "binding effect of the [Labor] Department's coverage determination on the contracting agency is disputed.” Universities Research Ass'n, v. Coutu, 450 U.S. 754, 760 n. 9, 101 S.Ct. 1451, 1456 n. 9, 67 L.Ed.2d 662 (1981).


. The. district court, also without explanation, found ambiguity “apparent from the fact that a central issue in this case concerns the reasonableness of the Board’s interpretation of the term.” JA 972.


. “Accordingly, the Board concludes that the eight unit threshold in Sec. 110 for application of Davis Bacon prevailing wage requirements to the rehabilitation of residential property refers to the aggregate number of units in all the buildings being rehabilitated whenever they are commonly owned, will be operated as a single project, and are situated either side-by-side or on contiguous lots.” JA 653.


. An agency assertion of ambiguity does nothing to establish that the statute is in fact ambiguous; we "must reject administrative constructions which are contrary to clear congressional intent.” Chevron, 467 U.S. at 843 n. 9, 104 S.Ct. at 2781 n. 9.


. That the eighty-two individual properties were concurrently rehabilitated, were in the same neighborhood and, to secure financing, were owned after renovation for a limited period by the developer does not alter the fact that each property remained, and presumably remains to this day, a separate "property.”